EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 4/13/2021. The application has been amended as follows: 
In the Abstract: delete the term “fungielectively” in line 2 and replace with
--fungus selectively--.
In the Specification: delete “fungielectively” in par. [0004] and replace with
--fungus selectively--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for determining whether or not a test sample contains a phytopathogenic fungus selected from the group consisting of Fusarium oxysporum, Pyricularia grisea, and Colletotrichum gloeosporioides. The method comprises: (a) putting the test sample on a front surface of a substrate comprising a through hole; (b) leaving the test sample at rest after the step (a); (c) observing a back surface of the film after the step (b); and (d) determining that the test sample contains the phytopathogenic fungus, if a fungus is found on the back surface of the film in the step (c). The substrate also comprises a back surface with a cellulose film having a thickness of not less than 0.5 [Symbol font/0x6D]m and not more than 2 [Symbol font/0x6D]m, and its through hole 2 and not more than 19.625 [Symbol font/0x6D]m2. An updated prior art search confirmed that the claimed method is free of prior art.
Claims were previously rejected 35 U.S.C. 112(a) for lack of full enablement. Applicant has amended the claims such that the method is now specified to determine the presence of a phytopathogenic fungus selected from the group consisting of Fusarium oxysporum, Pyricularia grisea, and Colletotrichum gloeosporioides, which is supported by the disclosure. Thus, the added limitation on the phytopathogenic fungus is sufficient to overcome the rejections of record.
	The terminal disclaimer filed on 3/30/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,538,801 and 10,526,636, as well as the expiration date of the full statutory term of any patent granted on pending application numbers 16/410362 and 16/547655, has been reviewed and accepted. Thus, the double patenting rejections have been obviated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 4-13, and 15 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651